DETAILED ACTION
Specification
The amendments to the title and the specification are acceptable (pp. 2 and 3 of Applicants’ reply filed on December 30, 2021).

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on December 30, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  

Applicants’ have further amended independent Claim 1 to recite that “wherein the notch is configured to be recessed radially more inward of the inner gear than the annular rubber member” (Claim 1, lines 24 and 25) which Applicants have persuasively argued in not taught by HASHIBA (US2016/0010645) (pp. 10-12 of Applicants’ reply filed on December 30, 2021.  Thus, the former 35 U.S.C. 102 rejection of Claim 1 based on HASHIBA has been withdrawn. 
	Additionally, new independent Claim 7, which contains the limitations of original Claim 1 plus the correction to the former 35 U.S.C. 112b issue in addition to the limitations of original dependent Claim 3 are also allowable (i.e., Claim 3 was previously indicated as allowable subject matter at the Non-Final Rejection having notification date of September 10, 2021 (paragraph #13).  	
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicants’ representative Peter deVore (Reg. No. #60,361) in a phone interview conducted on Monday February 28, 2022. 

Applicants have agreed to further amend the independent Claims 1 and 7 as follows:     

“an outer member having two seal surface” (Claim 1, line 15) needs to recite
		-- an outer member having two seal surfaces [[

“an outer member having two seal surface” (Claim 7, line 15) needs to recite
		-- an outer member having two seal surfaces [[

	This application is now in condition for allowance.

Allowable Subject Matter
Claims 1-8 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 1 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ gear pump device as claimed including:   
				“wherein the notch is configured to be recessed radially more inward of the inner gear than the annular rubber member” is not shown or rendered obvious over the prior art of record.  Claims 2-6 are also allowable by virtue of being dependent on Claim 1.  New independent Claim 7 includes a substantial portion of the limitations of original independent Claim 1 in addition to the of previously allowed limitations of dependent Claim 3 and so is also considered to be allowable subject matter.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Monday February 28, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746